Citation Nr: 1759832	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left lower extremity neurological disability other than left leg and foot compartment syndrome, to include reflex sympathetic dystrophy.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder not otherwise specified.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status-post surgery of the left tibia and fibula (a left tibia and fibula disability).

4.  Entitlement to a compensable initial disability rating for service-connected status post left foot fracture.

5.  Entitlement to a compensable initial disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1982 to August 1982, from June 1983 to October 1985, and from September 2000 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this claim is currently with the RO in Muskogee, Oklahoma.

In May 2017, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated in the electronic claims file.

The issues of service connection for an acquired psychiatric disability, and higher initial ratings for a left tibia and fibula disability, left foot fracture, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's current left lower extremity reflex sympathetic dystrophy was manifested within one year after the date of separation from service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left lower extremity reflex sympathetic dystrophy have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  The appeal of service connection for left lower extremity reflex sympathetic dystrophy has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue adjudicated on appeal (service connection for a neurological disability other than left leg and foot compartment syndrome), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection for a Neurological Disability Other Than Left Leg and Foot Compartment Syndrome

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, reflex sympathetic dystrophy, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as reflex sympathetic dystrophy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he has a current neurological disability of the left lower extremity, other than left leg and foot compartment syndrome, as a result of the injuries sustained during a motorcycle accident in service.  In this regard, the Veteran is already service connected for left leg and foot compartment syndrome (a neurological disability).

As the Board is granting the benefit sought on appeal, service connection, based on the theory of presumptive service connection of a chronic disease (reflex sympathetic dystrophy) that became manifest to a compensable degree within one year after service separation (adjudicated below; 38 C.F.R. §§ 3.307, 3.309), the additional theories of direct service connection (38 C.F.R. § 3.303(a),(d)) and presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. § 3.303(b)) are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the theories of direct service connection and presumptive service connection based on chronic manifestations in service or continuity of symptomatology will not be further discussed.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides "questions" of law or fact).

Important in this case, because reflex sympathetic dystrophy is not specifically listed in the rating schedule, it is rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  As such, reflex sympathetic dystrophy of the left lower extremity is rated under the 38 C.F.R. § 4.124a, Diagnostic Code 8520, as a condition analogous to a disease of the sciatic nerve.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current neurological disability of the left lower extremity other than the already service-connected left leg and foot compartment syndrome.  In the most recent VA examination, dated November 2010, after a comprehensive physical examination, the VA examiner diagnosed the Veteran, among other disabilities, with left lower extremity reflex sympathetic dystrophy.

The Board next finds that the evidence is at least in equipoise on the question of whether reflex sympathetic dystrophy manifested to at least a compensable (10 percent) degree within one year after separation from active service in March 2010.  Evidence in favor of the finding that reflex sympathetic dystrophy manifested to a compensable degree within one year after separation from active service is the November 2010 VA examination reflecting the diagnosis of reflex sympathetic dystrophy (seven months after discharge from active service).  At that time, upon neurological examination, the VA examiner indicated that the Veteran had an area of hyperesthesia over the lateral portion of the left lower leg, and significant areas of hyperesthesia in regards to sharp touch over the dorsum of the left foot, lateral and medial aspect, as well as the distal left lateral lower leg.  As mentioned above, the VA examiner diagnosed the Veteran with reflex sympathetic dystrophy of the left lower extremity.  Significantly, the VA examiner also indicated that the left lower extremity reflex sympathetic dystrophy resulted in mild to moderate functional limitation.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the left lower extremity reflex sympathetic dystrophy manifested to a degree of 10 percent or more (20 percent) within one year of separation (November 2010) from active duty in March 2010, through a showing of mild to moderate functional impairment of the sciatic nerve.  For these reasons, the Board finds that the criteria for presumptive service connection for left lower extremity reflex sympathetic dystrophy (as a chronic disease that became manifest to a degree of 10 percent or more (20 percent) within one year after the date of separation) have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left lower extremity reflex sympathetic dystrophy is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of service connection for an acquired psychiatric disability, and higher initial ratings for a left tibia and fibula disability, left foot fracture, and hemorrhoids.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that the current acquired psychiatric disability is a result of the motorcycle accident during service in September 2007.  Here, the Veteran was afforded VA psychiatric examinations in December 2008 (during active service) and January 2013 (post-service).  In the December 2008 VA examination report, the VA examiner opined that the adjustment disorder with depressed mood, which was diagnosed and treated in 2003, has completely resolved and is no longer an issue.  The January 2013 VA examiner stated, "[i]t is the opinion of this examiner that there is no evidence that [the Veteran's] currently diagnosed Anxiety disorder since August of 2012 is caused by or related to his resolved Adjustment disorder diagnosis from 2008."  Significantly, there is no medical opinion regarding whether the current anxiety disorder is etiologically related to the motorcycle accident in service as specifically contended by the Veteran.  In this regard, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, an addendum medical opinion should be obtained to assist in determining the etiology of the current acquired psychiatric disability.

In addition, the Veteran identified outstanding VA treatment records pertaining to the acquired psychiatric disability.  See Hearing Transcript at 4.  Accordingly, these records (that pertain to treatment of an acquired psychiatric disability) should be obtained upon remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Initial Rating Appeals

In this case, the last VA examination of the service-connected left tibia and fibula disability, left foot fracture, and hemorrhoids was conducted in November 2010.  While the duty to assist does not require remand of a claim solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, an examination too remote for rating purposes cannot be considered "contemporaneous."  Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  As such, the Board finds that a new examination is needed to assist in determining the current severity of the service-connected left tibia and fibula disability, left foot fracture, and hemorrhoids.

Also, in this regard, the most recent VA treatment records are dated in December 2013.  Accordingly, these records (that pertain to treatment of the left tibia and fibula disability, left foot fracture, and hemorrhoids) should be obtained upon remand.  38 U.S.C. § 5103A(c) (2012); see also Bell, 2 Vet. App. at 611.

Accordingly, the issues of service connection for an acquired psychiatric disability, and higher initial ratings for a left tibia and fibula disability, left foot fracture, and hemorrhoids are REMANDED for the following actions:

1. Associate with the electronic record all VA clinical documentation from the Biloxi and North Texas VA Medical Centers (VAMC) pertaining to the treatment of the Veteran's service-connected left tibia and fibula disability, left foot fracture, and hemorrhoids not already of record, particularly from October 2013, forward, at the Biloxi VAMC, and from December 2013, forward, at the North Texas VAMC.

Also, associate with the electronic record all VA clinical documentation from the Dallas VAMC pertaining to the treatment of the Veteran's acquired psychiatric disability.

2. After any records requested above are obtained, request that an appropriate mental health professional review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current acquired psychiatric disability, to include, but not limited to, anxiety disorder, not otherwise specified.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it as least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disability, to include, but not limited to, anxiety disorder, not otherwise specified, had its onset in service or is otherwise etiologically related to service, to include as due to the September 2007 motorcycle accident?

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was involved in a motorcycle accident during service in September 2007.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After any records requested above are obtained, schedule the appropriate VA examinations to assist in determining the current level of severity of the service-connected left tibia and fibula disability, left foot fracture, and hemorrhoids.  The relevant documents in the electronic file should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated tests and studies should be conducted.

4. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for an acquired psychiatric disability, and higher initial ratings for a left tibia and fibula disability, left foot fracture, and hemorrhoids in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


